 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   ISAAC DA’BOUR DAWSON,                      1:15-cv-01867-DAD-GSA-PC
12                Plaintiff,                    SUPPLEMENTAL FINDINGS AND
                                                RECOMMENDATIONS,
13         v.                                   RECOMMENDING THAT PLAINTIFF’S
                                                FIRST MOTION FOR SUMMARY
14   BEARD, et al.,                             JUDGMENT (ECF No. 64) BE DEEMED
                                                SUPERCEDED BY PLAINTIFF’S
15               Defendants.                    SECOND MOTION FOR SUMMARY
                                                JUDGMENT (ECF No. 84), RENDERING
16                                              THE FIRST MOTION FOR SUMMARY
                                                JUDGMENT MOOT
17
                                                OBJECTIONS, IF ANY, DUE WITHIN
18                                              FOURTEEN (14) DAYS
19

20

21   I.     BACKGROUND AND SUPPLEMENTAL FINDINGS
22          On June 8, 2018, findings and recommendations were entered by the undersigned,
23   recommending that Plaintiff’s motion for summary judgment, filed on November 6, 2017, be
24   stricken from the record as deficient, with leave to file a new motion for summary judgment no
25   later than August 30, 2018. (ECF No. 82.) The parties were granted fourteen days in which to
26   file objections to the findings and recommendations.      The fourteen-day time period for
27   objections expired, and no objections were filed. The findings and recommendations are
28   pending.

                                                   1
 1            On July 23, 2018, Plaintiff filed a second motion for summary judgment. (ECF No.
 2   84.)     In light of the fact that no objections were filed by any party to the court’s
 3   recommendation to strike Plaintiff’s first motion for summary judgment, and the fact that
 4   Plaintiff has now filed a second motion for summary judgment, the court shall recommend that
 5   Plaintiff’s first motion for summary judgment be deemed superceded by Plaintiff’s second
 6   motion for summary judgment, rendering Plaintiff’s first motion for summary judgment moot.
 7   II.      CONCLUSION AND RECOMMENDATIONS
 8            Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s first
 9   motion for summary judgment, filed on November 6, 2017, be deemed superceded by
10   Plaintiff’s second motion for summary judgment, filed on July 23, 2018, rendering Plaintiff’s
11   first motion for summary judgment moot.
12            These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
14   (14) days of the date of service of these findings and recommendations, any party may file
15   written objections with the court.      Such a document should be captioned “Objections to
16   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
17   served and filed within seven (7) days after service of the objections. The parties are advised
18   that failure to file objections within the specified time may result in the waiver of rights on
19   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan,
20   923 F.2d 1391, 1394 (9th Cir. 1991)).
21
     IT IS SO ORDERED.
22

23         Dated:   October 17, 2018                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                    2
